DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification

The disclosure is objected to because of the following informalities: in ¶ [0004] of the specification as filed, "In addition, the temperature of the rotor increase" is a typographical error; and in ¶ [0015] of the specification as filed, "motor" is referred to by reference numerals 150 and 152, which is a typographical error.  
Appropriate correction is required.

Allowable Subject Matter

Claims 1-12 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
United States Patent App. Pub. No. 2016/0368487 to Kim et al., which discloses a method for diagnosing demagnetization of the motor of an eco-friendly vehicle having current sensing and comparing measured current values to pre-stored current values to determine demagnetization, but lacking calculating a speed of the motor according to the rotation angle and determining two steady states of the motor; and
United States Patent App. Pub. No. 2014/0232306 to Yasui et al., which discloses a magnet flux amount estimation device, abnormal demagnetize determination device, synchronous motor driving device, and electric motor car having demagnetization determination based on a comparison of flux to a threshold and current sensing, but lacking acquiring data regarding first and second steady-states for use in determining equivalent magnetic flux.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "A motor demagnetization detection method, suitable to detect demagnetization of a motor, wherein the motor demagnetization detection method comprises . . . receiving the three-phase current value to obtain and store a first steady-state data; when determining that the motor maintains a second steady state according to the speed, receiving the three-phase current value to obtain and store a second steady-state data; . . . repeatedly driving the motor to maintain the first steady state and the second steady state, updating the first steady-state data and the second steady-state data according to the three-phase current value, and again calculating and storing the equivalent magnetic flux to generate a plurality of equivalent magnetic fluxes," and
	in claim 6, "A motor demagnetization detection device, suitable to detect demagnetization of a motor, wherein the motor demagnetization detection device comprises . . . wherein when the controller determines that the motor maintains a first steady state according to the speed, the controller receives the three-phase current value to obtain and store a first steady-state data; wherein when the controller determines that the motor maintains a second steady state according to the speed, the controller receives the three-phase current value to obtain and store a second steady-state data; wherein the controller calculates and stores an equivalent magnetic flux according to the first steady-state data and the second steady-state data; wherein the motor is repeatedly driven to maintain the first steady state and the second steady state, the controller updates the first steady-state data and the second steady-state data according to the three-phase current value, and again calculates and stores the equivalent magnetic flux to generate a plurality of equivalent magnetic fluxes,"
	in combination with all other limitations.

Claims 2-5 and 7-12 are allowed as being dependent on claims 1 and 6, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868   
                                                                                                                                                                                                     /TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        8/12/22